Application granted. Plaintiff's request for a thirty day
extension to serve Defendant is granted. The initial
status conference is adjourned to December 20, 2019 at
3:45 p.m.

SO ORDERED.

                              i
                               I

                        RonJ ;b,ams,
                                      I
                                   _y_____,.,//
                                       U.S.D.J.
                        November 12, 2019
                                                               'i
                                                               ,
                                                                f       1
                                          Law Office of Brian Thomas McCarthy, PLLC
                                                   68 South Service Road, Suite 100
                                                    Melville, New York 11747-2350
                                                      Telephone No. 631-577-7986
                                                       Telefax No. 631-454-5252
                                                Email Address btrn@btrnccarthylaw.com
                                                Website Address www.btrnccarthylaw.com

                                                            November 12, 2019

                                                                   ViaECF                                .i   J


          United States District Court for the Southern District of New York             lSDC-SD~Y
          Thurgood Marshal United States Courthouse                                      DOCl':\lENT
          40 Centre Street, Courtroom 1506
                                                                                         ELECTRO'.\'.ICALLY FILED
          New York, NY 10007
          Attn: Hon. Ronnie Abrams                                                       noc   #: _ _ ____,,.-r---r--:---
                 United States District Court Judge                                      n ,·1 r FILED: I l( IL- /lj
          Re:      Frank Scobbo Contractors Inc. v. Castillo
                   SONY Index No. 1: l 9-cv-05981-RA

          Dear Judge Abrams,

          I write as counsel for the Plaintiff to move pursuant to Fed. R. Civ. P. Rule 4(m) for an extension of time
          to serve the Defendant and to request an adjournment of the court conference scheduled for November
          15, 2019. I have been informed by my client that Defendant Castillo is no longer operating out of his
          former office and is no longer residing at his former home. These are the two locations where process
          servers have previously unsuccessfully attempted to serve the Defendant on multiple occasions. As the
          Defendant has not been served, we request the upcoming court conference be adjourned.

          My client has received information from commercial sources that the Defendant is still conducting
          business in the area, but we have been unable to locate the Defendant to serve him. Accordingly, I
          respectfully request a final thirty (30) day extension of time to serve the Defendant. If we are unable to
          serve the Defendant on or before December 13, 2019, the Plaintiff will voluntarily discontinue the case
          without prejudice.

          One prior request for an extension of time to serve the defendant been made in this action.

          Respectfully submitted,
          s/Brian T. McCarthy
          Brian T. McCarthy (BM-4808)
